DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. ( US Pub.2020/0281011) in view of Nory et al. ( US Pub.2020/0305088).
In claims 21,24,25,26,29,30,31,34,35,36,39,40 Xiong et al. discloses a method performed by a terminal in a communication system, the method comprising:

receiving a radio resource control (RRC) message including first configuration information of a hybrid automatic repeat request (HARQ)-acknowledgement/negative acknowledgement (ACK/NACK) feedback mode and second configuration information of one or more physical uplink control channel (PUCCH) resource sets, wherein each of the one or more PUCCH resource sets includes one or more PUCCH resources (see par[0102,0105] UE 101 comprises a processor configured to schedule multiple uplink channels PUCCHs to carry UCI to be transmitted individually or in combination to TRPs. The UCI includes HARQ feedback. In par[0116], the configuration is defined by RRC signaling);

in case that the first configuration information indicates a separate ACK/NACK feedback mode (see par[0102] the UCI is transmitted individually), identifying one or more first HARQ-ACK information bits of a first HARQ-ACK codebook associated with one or more first control resource sets (CORESETs) and identifying one or more second HARQ-ACK information bits of a second HARQ-ACK codebook associated with one or more second CORESETs (see par[0107] PUCCH1  carries HARQ feedback corresponding to PDSCH1 from TRP1 while PUCCH2 carries HARQ feedback corresponding to PDSCH2  from TRP2);

transmitting the one or more first HARQ-ACK information bits in a first PUCCH based on downlink control information (DCI) of a first physical downlink control channel (PDCCH) associated with the one or more first CORESETs; and transmitting the one or more second HARQ-ACK information bits in a second PUCCH based on DCI of a second PDCCH associated with the one or more second CORESETs (see fig.8; par[0106] two PUCCHs are scheduled by DCI from TRPs (see par[0109]) to separately carry UCIs including HARQs to TRP1 and TRP2; and occupy different symbols ( a first PUCCH and a second PUCCH) in the same slot),
wherein the DCI of the first PDCCH includes information indicating a resource of the first PUCCH among the one or more PUCCH resource sets, wherein the DCI of the second PDCCH includes information indicating a resource of the second PUCCH among the one or more PUCCH resource sets (see fig.8; par[0106] the PUCCH1 and PUCCH2 occupy in different symbols (a resource of the first PUCCH and a resource of the second PUCCH) of the same slot).
Xiong et al. does not disclose wherein a spatial setting for the transmission in the first PUCCH is based on the spatial relation information of the first PUCCH, and wherein a spatial setting for the transmission in the second PUCCH is based on the spatial relation information of the second PUCCH.
Nory et al. discloses in par[0133,0139] a UE receives an UL grant via PDCCH. Prior to receiving the PDCCH, the UE receives DL Reference signal, and determines spatial filter/precoder association based on the DL reference signal to make UL transmission  containing HARQ feedback on PUCCH (spatial settings on the PUCCH is between DL reference signal and PUCCH). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nory et al. with that of Xiong et al. to  transmit HARQ feedback based on the spatial relation between DL reference signal and the PUCCH.    
In claims 22,27,32,37 Xiong discloses wherein the first PUCCH and the second PUCCH are in different symbols within a slot (see fig.8; par[0106] the PUCCH1 and PUCCH2 occupy in different symbols (the first PUCCH and the second PUCCH) of the same slot).
In claims 23,28,33,38 Xiong discloses in case that the first configuration information indicates a joint ACK/NACK feedback mode, identifying one or more third HARQ-ACK information bits by concatenating the first HARQ-ACK codebook associated with the one or more first CORESETs followed by the second HARQ-ACK codebook associated with the one or more second CORESETs; and transmitting the one or more third HARQ-ACK information bits are in a third PUCCH (see fig.10, fig.12; par[0121,0128] the Ue combines HARQ feedback bits corresponding PDSCHs from different TRPs and transmits the combined HARQ feedback bits on PUCCH).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kundu et al. (US Pat. 11,330,569; Multiplexing of Multiple Uplink Control Information Types on an PUCCH in New Radio).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413